DETAILED ACTION
This Office action is in response to Amendment filed on 03/14/2022.  Claims 23, 25-30, 35, 36, 38-41, 43, and 44 were pending with claims 23, 25, 26, 35, 36, and 43 amended and claims 1-22, 24, 31-34, 37, and 42 canceled, and claim 44 newly added.  Claims 23, 25-30, 35, 36, 38-41, 43, and 44 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 03/14/2022 has been entered.







REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “wherein: the electronic message includes one or more electronic media component that is not predefined for and is not common to the source computing device and a receiver computing device; wherein: delivery and receipt of the multiplicity of the electronic media components are queued and seamlessly executed in original media component types and in an order intended by the electronic message at the receiver computing device; the set of data values enable the source computing device, the receiver computing device, and the server computing device to track and account for the electronic message, including the order of play of the multiplicity of the electronic media components of the electronic message, prior to actual transmission to the receiver computing device; the server device transmits a least a portion of the server records to the source computing device, with the source computing device transmitting the composed electronic message based on server defined client records to the receiver computing device via the server device” as stated in claim 23 (and similarly in claims 25, 26, 35, 36, and 43).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 23, 25-30, 35, 36, 38-41, 43, and 44 indicated that claims 23, 25-30, 35, 36, 38-41, 43, and 44 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446